Citation Nr: 1623633	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

R.R. Watkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 2000 to October 2004, from September 2006 to August 2007, and from April 2009 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In pertinent part, the RO has certified for appeal an issue of whether new and material evidence has been presented to reopen a service connection claim for left knee disability.  This jurisdictional hurdle to reviewing the claim on the merits is predicated upon the finding that a February 2008 rating decision, which denied service connection for left knee disability is final and not subject to de novo review absent a reopening by new and material evidence.  See 38 U.S.C.A. § 5108.

However, the record reflects the receipt of highly relevant service treatment records (STRs) which were not before the RO at the time of the February 2008 decision, but existed at the time of the February 2008 decision.  In such a situation, the Board must reconsider the claim on the merits.  38 C.F.R. § 3.156(c).  Thus, the Board has rephrased the left knee disability claim on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran seeks to establish his entitlement to service connection for a left knee disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs for his period of active duty from July 2000 to October 2004 are replete with treatment for left knee pain.  He had reported the onset of knee pain during a 4-mile run in 2001.  He was variously diagnosed with retropatellar pain syndrome (RPPS)/tendonitis/symptomatic plica treated with physical therapy and steroid injections.  In August 2003, he was using crutches and had reported an episode of give-way.  An October 2003 clinic record noted a 2-year history of left knee pain.  However, a magnetic resonance imaging (MRI) scan was negative.

In August 2004, the Veteran underwent a formal examination for purposes of separation.  The examination findings, which were significant for tenderness of the left knee lateral joint line, resulted in a diagnosis of RPPS. 

Post-service, the Veteran incurred an additional left knee injury on May 24, 2005 after experiencing medial instability from a ladder fall.  One examination report also recorded the following history:
[The] Veteran also had a prior injury to this knee in 2002 with some difficulties related to his knee leading up to his injury in 2005.

Another examination report recorded the following history:

[The Veteran] does state having some difficulty with his knee dating back to 2002 when his knee gave way while running while he was in the military.  Apparently, he had an MRI workup at that time that was reportedly negative.  He went through a course of therapy and electrical stimulation treatments.  He has had some on and off troubles with his knee.  He has also had some steroid injections.

Thus, the lay and medical history reflects that the Veteran had a current diagnosis of RPPS/tendonitis upon his discharge in October 2004.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (disability noted on separation examination satisfies the current disability requirement).  There are no medical records between October 2004 and May 2005, when the Veteran incurred a meniscal injury to the left knee.  However, the documented lay history clearly reflects that the Veteran had recurrent left knee symptoms between his discharge in October 2004 and the injury in May 2005.  Thus, there is probative evidence that the Veteran's RPPS/tendonitis which existed at service discharge in October 2004 remained symptomatic prior to the May 2005 injury.

However, the Veteran did not file his service connection claim until November 2007, and the record does not reflect any impressions of RPPS/tendonitis/symptomatic plica after the May 2005 injury.  His claim has essentially been denied on the basis that he no longer manifests such disability according to a 2014 VA examiner.  

Notably, the Veteran had an additional period of active service from April 2009 to May 2010.  He was not provided an entrance examination and, thus, the presumption of soundness does not apply to this period of service.  38 U.S.C.A. § 1111; Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  During his period of service, he reported a worsening of left knee symptoms.  See Post-Deployment Health Assessment (PDHA) dated April 2010.  The 2014 VA examiner opinion is inadequate for rating purposes as the examiner did not consider whether the pre-existing left knee disability was aggravated during this period of active service.

The Board next notes that, in September 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD and TBI.  The VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but did meet the diagnostic criteria for an anxiety disorder.  However, the VA examiner did not provide an opinion as to whether the Veteran's anxiety disorder was incurred during active service.  An addendum medical opinion is necessary.

With regard to the Veteran's claimed TBI, the VA examiner stated the Veteran had a mild TBI that had resolved with no residuals and migraine with aura that was not due to TBI.  She continued that any emotional, behavioral, or cognitive signs and symptoms identified were part of a mental disorder and not residuals of TBI.  She added that psychological diagnoses were outside the scope of her expertise.  The Board will request the VA mental disorders examiner to provide opinion as to whether all of the Veteran's emotional, behavioral and cognitive signs are attributable to his diagnosed psychiatric disorder(s).

Lastly, the January 2014 Statement of the Case (SOC) indicates that medical evidence from the VA Medical Centers in Gainesville, Valdosta, and Lake City dated from May 2005 to November 2013 was received.  However, a review of the record shows that the most recent VA treatment records that have been associated are dated in November 2010.  These recent VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder complete VA treatment records from the medical centers in Gainesville, Valdosta, and Lake City since November 2010.

2.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including TRICARE.  

3.  Upon receipt of any additional records, afford the Veteran examination by an orthopedic physician to determine the nature and etiology of any current left knee disability.  The examiner is requested to provide opinion on the following:

	a) Whether it is at least as likely as not that, at any time since November 2007 (the date of filing of claim) the Veteran has manifested retropatellar pain syndrome (RPPS)/tendonitis/symptomatic plica?  

	b) Whether it is at least as likely as not that any current disability of the left knee was caused or aggravated beyond the normal progress of the disorder by the history of retropatellar pain syndrome (RPPS)/tendonitis/symptomatic plica during the period of active service from July 2000 to October 2004?

	c) Whether any current disability of the left knee was aggravated beyond the normal progress of the disorder as a result of active duty from September 2006 to August 2007 and/or April 2009 to May 2010?

In providing these opinions, the examiner's attention is directed towards the following evidence:
* the Veteran's STRs for his period of active duty from July 2000 to October 2004 reflecting the onset of knee pain during a 4-mile run in 2001 variously diagnosed with retropatellar pain syndrome (RPPS)/tendonitis/symptomatic plica treated with physical therapy and steroid injections;
* an August 2004 separation examination noting findings of tenderness of the left knee lateral joint line and a diagnosis of RPPS;
* the Veteran's history of meniscal injury and surgery in May 2005, wherein it was recorded that he had a history of recurrent knee problems prior to the injury; and
* an April 2010 Post-Deployment Health Assessment (PDHA) wherein the Veteran reported a worsening of left knee symptoms during this period of active duty.

4.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

   a) Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based upon.

   b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include anxiety disorder, had its onset in service or is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  
   
   c) Provide opinion whether all of the Veteran's emotional, behavioral and/or cognitive signs are attributable to his diagnosed psychiatric disorder(s) rather than as residuals of a traumatic brain injury?

In providing these opinions, the examiner's attention is directed towards the following evidence:
* an April 2010 Post-Deployment Health Assessment (PDHA) wherein the Veteran reported anger issues as well as thoughts or concerns that he might hurt or lose control with someone.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  The AOJ should specifically consider the opinion of the September 2010 VA examiner regarding the onset of the Veteran's migraine headaches in light of the entire evidentiary record.  If any of the benefits sought remain denied, issue the Veteran and his representative a Supplemental SOC (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

